internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-114792-99 date date fund a d1 trust state dear this letter responds to your letter dated date and subsequent correspondence submitted by you as an authorized representative of fund requesting certain rulings under sec_704 of the internal_revenue_code on behalf of fund specifically you request rulings that i the method of making reverse sec_704 allocations by fund the partial-netting method is a reasonable method within the meaning of sec_1 e of the income_tax regulations and ii that fund may combine built-in gains and losses from qualified_financial_assets contributed to it with gains and losses from revaluations for purposes of performing aggregate allocations a the treasurer of trust represents the following facts fund is a separate series of trust a no-load open-end management investment_company organized as a business_trust under the laws of state on d1 fund will elect to be treated as a partnership for federal_income_tax purposes fund will be a master in a master-feeder structure in which each of the partners feeders in fund will invest percent of its assets into fund where the assets will be managed in accordance with the established investment guidelines which mirror those of the feeder or feeders the net_investment_income and realized and unrealized gains are then allocated to the feeders on a daily basis this structure allows investment vehicles with the same investment objectives to pool their assets and be managed as a single portfolio thereby creating economies of scale while at the same time allowing each feeder to be marketed and distributed separately trust will act as investment adviser to fund eligible investors in fund will be limited to regulated_investment_companies as defined in sec_851 institutional client separate_accounts sec_401 plan assets common or commingled trust funds collective investment trusts or similar organizations or entities that are accredited investors within the meaning of regulation d under the securities act of a further represents that the registration_statement of fund requires investments to be made either in cash or in securities acceptable to trust when an in-kind deposit of a designated portfolio of securities is transferred by a partner to fund and such securities represent the partner’s contribution to fund such securities will constitute a substantial replication or a representation of the stocks included in the index of fund in addition trust will be responsible for monitoring the in-kind securities contributions as to both the composition and the weighting of the component stocks represented in the index of fund fund proposes to use an aggregate method for making reverse sec_704 allocations as described in sec_1_704-1 f under this method fund will establish a revaluation account for each partner the account reflects each partner’s share of unrealized gains and losses of the partnership fund will daily determine the increase or decrease in its unrealized gains or losses and allocate either to its partners based on the relative values of their interests in fund as of the beginning of that day net realized gain_or_loss will be allocated to partners based on their relative account balances in accordance with sec_1_704-3 of the income_tax regulations fund proposes to use the partial netting approach described in sec_1_704-3 for making sec_704 and reverse sec_704 allocations allocations will be made without regard to i whether the gain_or_loss was attributable to assets contributed by a partner or partners or ii what each partner’s relative interest in the appreciation or depreciation of a particular asset would be if tracked during the period that fund held the asset a further represents that i fund will be registered as an open-end management company under the investment advisers act of act ii substantially_all of fund’s property will consist of readily_tradable securities iii allocations of taxable_income gain loss deduction and credit will comply with the regulations promulgated under sec_704 and sec_704 iv fund will qualify as a securities_partnership within the meaning of sec_1_704-3 and v fund’s revaluations and the corresponding allocations of tax items will not be made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partner’s aggregate tax_liability a further represents that fund’s burden of making sec_704 allocations without the aggregation would be substantial each feeder will be making book-ups and book-downs on a daily basis a further represents that the formation of fund and transfer of assets by the partners to fund are not proposed and will not be undertaken with a view to shifting the tax consequences of built-in_gain or loss in the contributed_property among the partners fund cannot try to benefit one feeder over another without violating its fiduciary obligation as a registered investment_company fund is subject_to the fiduciary obligation of fair dealing with each partner under the act and state fiduciary law sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution this allocation must be made using any reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and sec_704 sec_1_704-3 provides that sec_704 generally applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1 e i provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 provides in part that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 and sec_1_704-3 describe approaches for aggregating reverse sec_704 gains and losses that are generally reasonable sec_1_704-3 describes the partial netting approach of making reverse sec_704 allocations sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules the aggregate approaches described in sec_1_704-3 generally apply only to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains or losses from contributed_property with built-in gains or losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or by letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1 e in this case the burden of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial each feeder will be making book-ups and book-downs on a daily basis unless the commissioner permits fund to aggregate sec_704 gains and losses with reverse sec_704 gains and losses fund will have to track pre-contribution unrealized gains and losses on a property-by-property basis largely nullifying the benefits of the aggregate approach for making reverse sec_704 allocations further the similar tax characteristics of the feeders reduce the likelihood of abuse of an aggregate approach we conclude that fund may aggregate built-in gains and losses from qualified_financial_assets contributed to fund by the feeders with built-in gains and losses from revaluations of qualified_financial_assets held by fund for purposes of making sec_704 and reverse sec_704 allocations in addition we conclude that fund’s method of making sec_704 allocations and reverse sec_704 allocations the partial netting approach is reasonable within the meaning of sec_1_704-3 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning the aggregation of built-in gains and losses from assets contributed to fund except as detailed above in addition no opinion is expressed on the tax consequences of any partner’s contribution of assets to fund or on whether fund is a publicly_traded_partnership this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to fund sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
